      Case 4:21-cv-02825-YGR Document 22 Filed 08/05/21 Page 1 of 1
                                                                                               ISTRIC
                                                                                          TES D      TC
                                                                                        TA




                                                                                                                      O
                                                                                   S




                                                                                                                       U
                                                                                  ED
     CENTER FOR DISABILITY ACCESS




                                                                                                                        RT
 1                                                                                                         ERED




                                                                              UNIT
     Chris Carson, Esq., SBN 280048                                                     IT IS S
                                                                                                  O ORD
     Ray Ballister, Jr., Esq., SBN 111282




                                                                                                                            R NIA
 2
     Dennis Price, Esq., SBN 279082
                                                                                                                   Rogers
 3   8033 Linda Vista Road, Suite 200                                                                   Gonzalez




                                                                              NO
                                                                                                 onne
                                                                                        Judge Yv
     San Diego, CA 92111




                                                                                                                            FO
                                                                                RT
 4   (858) 375-7385; (888) 422-5191 fax                                                          8/5/2021




                                                                                                                        LI
                                                                                       ER
     amandas@potterhandy.com




                                                                                  H




                                                                                                                      A
                                                                                            N                          C
                                                                                                              F
 5   Attorneys for Plaintiff                                                                    D IS T IC T O
                                                                                                      R
 6
 7                       UNITED STATES DISTRICT COURT
 8                      NORTHERN DISTRICT OF CALIFORNIA
 9   SCOTT JOHNSON,                                      Case: 4:21-CV-02825-YGR
10             Plaintiff,
                                                         Plaintiff’s Notice of Voluntary
11      v.                                               Dismissal With Prejudice
12
      WHITE ROAD PARTNERS, LLC, a
      California Limited Liability
13
      Company; ROSALBA SANCHEZ;                          Fed. R. Civ. P. 41(a)(1)(A)(i)
14    and Does 1-10,
15             Defendants.
16
17           PLEASE TAKE NOTICE that Plaintiff Scott Johnson, hereby
18   voluntarily dismisses the above captioned action with prejudice pursuant to
19   Federal Rule of Civil Procedure 41(a)(1)(A)(i).
20           Defendants White Road Partners, LLC, a California Limited Liability
21   Company and Rosalba Sanchez; have neither answered Plaintiff’s Complaint,
22   nor filed a motion for summary judgment. Accordingly, this matter may be
23   dismissed without an Order of the Court.
24
25   Dated: August 2, 2021                   CENTER FOR DISABILITY ACCESS
26
27                                           By:     /s/Amanda Seabock
                                                     Amanda Seabock
28
                                                     Attorneys for Plaintiff

                                                     1

                    Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                                Federal Rule of Civil Procedure 41(a)(1)(A)(i)
